Consent of Independent Registered Public Accounting Firm The Board of Directors Hooper Holmes, Inc.: We consent to the use of our reports dated March 15, 2007, with respect to the consolidated balance sheets of Hooper Holmes, Inc. as of December 31, 2006 and 2005, and the related consolidated statements of operations, stockholders' equity and cash flows for each of the years in the three-year period ended December 31, 2006, management's assessment of the effectiveness of internal control over financial reporting as of December 31, 2006 and the effectiveness of internal control over financial reporting as of December 31, 2006, incorporated herein by reference. Our report dated March 15, 2007 on the consolidated financial statements refers to the Company’s adoption of Statement of Financial Accounting Standards No. 123R, “Share-Based Payment,” effective January 1, 2007. /s/ KPMG LLP Short Hills, New Jersey November 9, 2007
